Citation Nr: 1740906	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  15-18 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left post-phlebitic syndrome prior to February 27, 2015, and in excess of 20 percent from that date.  

2. Entitlement to a rating in excess of 10 percent for right post-phlebitic syndrome prior to February 27, 2015, and in excess of 20 percent from that date.  

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney.


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1954 to November 1956.

These matters come before the Board of Veterans' Appeals (Board) from a December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

An interim March 2015 rating decision increased the ratings for both left and right post-phlebitic syndrome to 20 percent, effective February 27, 2015.  As 20 percent is less than the maximum schedular rating for the post-phlebitic syndrome, and the Veteran had not expressed satisfaction with the ratings, the appeals are continued.  AB v. Brown, 6 Vet. App. 35 (1993).

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the record has raised the issue of TDIU and, therefore, the issue is added to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to February 27, 2015, the Veteran's left post-phlebitic syndrome was not manifested by persistent edema, incompletely-relieved by elevation of the extremity.

2. From February 27, 2015, the Veteran's left post-phlebitic syndrome was not manifested by persistent edema and stasis pigmentation or eczema, with or without ulceration; subcutaneous induration; or massive board-like edema. 

3. Prior to February 27, 2015, the Veteran's right post-phlebitic syndrome was not manifested by persistent edema, incompletely-relieved by elevation of the extremity.

4. From February 27, 2015, the Veteran's right post-phlebitic syndrome was not manifested by persistent edema and stasis pigmentation or eczema, with or without ulceration; subcutaneous induration; or massive board-like edema. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for left post-phlebitic syndrome prior to February 27, 2015 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code (Code) 7121 (2016).

2. The criteria for a rating in excess of 20 percent for left post-phlebitic syndrome from February 27, 2015 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code (Code) 7121 (2016).

3. The criteria for a rating in excess of 10 percent for right post-phlebitic syndrome prior to February 27, 2015 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code (Code) 7121 (2016).

4. The criteria for a rating in excess of 20 percent for right post-phlebitic syndrome from February 27, 2015 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code (Code) 7121 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability ratings are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate Codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran initiated the current claim for increase in April 2013.  His right and left post-phlebitic syndrome, are rated as 10 percent prior to February 27, 2015 and as 20 percent from that date, under 38 C.F.R. § 4.104 Diagnostic Code 7121. 

Diagnostic Code 7121 provides that a 10 percent rating is warranted for intermittent edema of extremity, or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for post-phlebitic syndrome manifested by persistent edema, incompletely-relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating warrants persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating requires massive board-like edema with constant pain at rest.

The Veteran's VA treatment records reflect that he has worn compression stockings to treat his chronic venous insufficiency throughout the period on appeal. 

A July 2012 VA research study note indicated the Veteran had a non-pitting edema of his left lower extremity and he wore an ace wrap on his lower leg.  

In an October 2012 VA vascular surgery treatment note, the Veteran reported pain and swelling to his bilateral lower extremities.  The provider noted he had been treated conservatively with compression stocking, ace wraps, and elevation.  The provider also noted venous stasis changes to both lower extremities, but no significant varicosities and no ulcers.  A later October 2012 vascular surgery note diagnosed varicose veins.  

A January 2013 VA podiatry treatment note indicated the Veteran had non-pitting edema to both ankles, bilaterally.  

In an August 2013 VA podiatry treatment note, the Veteran reported wearing elastic stockings to control the swelling in his legs.  His provider noted he had mild non-pitting edema to the ankle joints bilaterally.  

On December 2013 VA examination, the examiner noted the Veteran's post-phlebitic syndrome was manifested by asymptomatic visible varicose veins; aching and fatigue in leg after prolonged standing or walking; symptoms relieved by elevation of extremity; symptoms relieved by compression hosiery; and incipient stasis pigmentation or eczema bilaterally.  

In an April 2014 VA podiatry treatment note, the Veteran reported having pain in his legs, rated as 2 on a scale from 1 to 10.  He reported trying different compression stockings, and ACE bandages to help with his edema.  He also reported having "a healing sore that comes and goes" on his right lower extremity.  His provider noted he had mild non-pitting edema to the ankle joints bilaterally.  

In a December 2014 VA podiatry treatment note, the Veteran reported chronic lower extremity edema, which are treated by wearing compression stockings daily.  He also reported wearing heel lifts in each show to prevent ankle irritation due to his ankle swelling.  

In his December 2014 notice of disagreement, the Veteran reported having persistent edema, stasis pigmentation, and eczema.  

On February 2015 VA examination, the Veteran reported having swelling in his legs and has been treated with anticoagulants.  He reported that he wears compression stockings, can walk half a block, and always elevates his legs with his stockings off when sitting down in order to relieve the swelling and pain.  The examiner noted the Veteran's post-phlebitic syndrome was manifested bilaterally by asymptomatic palpable varicose veins; asymptomatic visible varicose veins; aching and fatigue in leg after prolonged standing or walking; symptoms relieved by elevation of extremity; and symptoms relieved by compression hosiery.  The examiner also found that both the Veteran's legs had beginning stasis pigmentation, persistent edema that is incompletely relieved by elevation, and constant pain at rest.  The examiner also opined that the Veteran's vascular condition impacted his ability to work because he could not perform prolonged standing, climbing or walking because of leg pain and swelling.  

A March 2015 rating decision increased the rating of the Veteran's right and left post-phlebitic syndrome to 20 percent, effective February 27, 2015, based on evidence showing a persistent edema, incompletely relieved by elevation of each extremity. 

In a June 2016 VA podiatry note the Veteran reported pain in his left lower extremity, which he believed was due to his chronic venous insufficiency.  The provider noted varicosities to his ankles bilaterally, and pitting edema to both ankles.

In a July 2016 VA vascular surgery treatment note, the provider found on examination the Veteran's lower extremities showed minimal edema, reddish/bluish discoloration of feet. 

Based on the review of the record, the Board concludes that ratings in excess of 10 percent for post phlebitic syndrome prior to February 27, 2015, and in excess of 20 percent from that date are not warranted for either lower extremity. 

Prior to February 27, 2015, the Veteran's VA treatment records reflect that he had non-pitting edema on both lower extremities and his post-phlebitic syndrome were treated through wearing compression stockings and elevation of his legs.  In October 2012, it was noted that he had been treated conservatively, with compression stockings and elevation.  On December 2013 VA examination, the examiner noted symptoms were relieved by elevation.  The evidence does not demonstrate any medical findings, prior to February 27, 2015, which show that the Veteran had persistent edema that was incompletely relieved by elevation.  The findings prior to that date do not more closely approximate the criteria required for the 20 percent rating for either extremity.   

From February 27, 2015, the record reflects that the Veteran suffers from persistent edema of both legs, which is incompletely relieved by elevation, beginning stasis pigmentation, and constant pain at rest.  The evidence does not demonstrate any medical findings that show persistent stasis pigmentation, eczema subcutaneous induration, or a massive board-like edema and such symptoms are required by the higher ratings.  The Veteran's treatment records are also silent for any complaints, findings, or diagnoses of eczema.  While the record reflects that the Veteran was found to have beginning stasis pigmentation on both the December 2013 and February 2015 examinations, however, because the Veteran did not have persistent stasis pigmentation or eczema, he does not meet the criteria for the higher 40 percent rating for either lower extremity.  Additionally, while the February 2015 VA examiner noted the Veteran had constant pain at rest, bilaterally, the Veteran was not found to have a massive board-like edema in either lower extremity, so the Veteran also does not meet the criteria for a 100 percent rating for either lower extremity. 

The Board has also considered the Veteran's lay statements that his right and left post-phlebitic syndrome is worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board has considered the doctrine of reasonable doubt but has determined that it is inapplicable because the preponderance of the evidence is against higher ratings.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7, 4.97.


ORDER

A rating in excess of 10 percent for left post phlebitic syndrome prior to February 27, 2015, and in excess of 20 percent from that date is denied.

A rating in excess of 10 percent for right post phlebitic syndrome prior to February 27, 2015, and in excess of 20 percent from that date is denied.

REMAND

In his December 2014 notice of disagreement, the Veteran specifically asserted that his service-connected disabilities are so severe that it would make it difficult for him to maintain substantially gainful employment, and that he was entitled to TDIU.  Thus, the claim for TDIU is part of the increased ratings on appeal and is before the Board.  Rice, 22 Vet. App. at 447.  

The March 2015 rating decision code sheet included a notation that a claim for TDIU had been raised and appropriate action was to be taken, to include sending the Veteran VA Form 21-8940, application for TDIU.  It does not appear that any further action was taken on the TDIU claim.  

On remand, the Veteran should be asked to submit a completed VA Form 21-8940 and then all appropriate development action should be undertaken, to include obtaining a VA examination to determine the functional impact of his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran appropriate notice regarding a TDIU claim and ask that he complete VA Form 21-8940, Application for Compensation Based on Unemployability.  

2.  After completion of the foregoing, take all appropriate action to develop the TDIU claim, to include obtaining any additional medical opinions, if needed.  

3.  Then adjudicate the claim for TDIU.  If the benefit is denied, provide the Veteran and his representative a supplemental statement of the case.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs
38 U.S.C.A. § ; 38 C.F.R. §

